—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review- his contentions that County Court committed reversible error in its jury instructions regarding the elements of burglary in the third degree (see, People v Nelson, 186 AD2d 1068, Iv denied 81 NY2d 764) and in failing to instruct the jury that the prosecution was required to prove that defendant intended to commit the crime of larceny when he unlawfully entered the cathedral (see, CPL 470.05 [2]). We decline to exercise our power to reach those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]; People v Johnson, 117 AD2d 1020). By failing to challenge the sufficiency of the Miranda warnings either at the Huntley hearing or at trial, defendant failed to preserve for our review his contention that the court improperly admitted into evidence his post-arrest statements because he was given incomplete Miranda warnings (see, CPL 470.05 [2]), and we decline to exercise our power to reach that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Lastly, by not making a sufficiently specific motion for dismissal at the close of the People’s proof, defendant failed to preserve for our review his contention that his conviction of burglary in the third degree is not supported by legally sufficient evidence that he intended to commit the crime of larceny at the time he unlawfully entered the cathedral (see, People v Gray, 86 NY2d 10, 19-21), and we decline to exercise our power to reach that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Erie County Court, D’Amico, J.—Burglary, 3rd Degree.) Present—Denman, P. J., Green, Wesley, Balio and Davis, JJ.